DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 09/09/2022, responding to the 05/11/2022 non-final/final office action provided in rejection of claims 1-12.

3.	Claims 1-4, 6-7 and 9-11 have been amended. Claim 13 added. Claims 1-13 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
 (A). Drawings submitted on 02/08/2021 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Response to Arguments
Applicant's arguments filed 09/09/2022, in particular pages 8-11, have been fully considered. In light of the amendment of claims, the Previous objection, Action's rejections of those claims under 35 U.S.C. § 112 and § 101 are hereby withdrawn. However rejections under 35 U.S.C. § 103 are maintained for the following reasons.

With regard to independent claims, Applicant argues that the Office Action asserts that Kim et al. describes grouping a plurality of ECUs into groups based on the rewrite specification data and giving an instruction to each group. The Office Action further asserts that Sarkar et al. describes performing installation, wherein the instruction execution unit instructs the ECUs in an order for the installation. The Kim et al. reference, however, only describes allocating an order to at least one ECU to be assigned an encryption key based on a data rate, and the Sarkar et al. reference only describes an order for installation. As such, the combination of the Kim et al. and Sarkar et al. references fails to teach or suggest dividing target ECUs into one or more groups and collectively given an installation, rollback, or activation instruction to the ECUs grouped into the same group, as recited by claim 1. (Remarks, 10)
	Examiner respectfully disagrees. Applicant's arguments are ineffective because Kim's additional feature of "dividing target ECUs into one or more groups " does not exclude the claimed address parameters. Instead, Kim also teaches based on the analyzed rewrite specification data, dividing the plurality of rewrite target ECUs to generate one or more groups, see at least Fig. 5, paragraphs of 0010, 0019, 0166, as cited in the rejection under 35 USC 103(a). Examiner relied on Sarkar to teach rollback of an ECU based on roll back / failure to update another ECU, see, paragraph of 0037. Sarkar further teaches at least paragraphs 0043-0044 that target ECU to perform rollback and then instruct the first rewrite target ECU to perform rollback if installation was successfully performed in the first rewrite target ECU but failed in the second rewrite target ECU, as cited in this and previous office actions. Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include target ECU perform rollback and then instruct the first rewrite target ECU to perform rollback if installation if failed in the rewrite target ECU, as disclosed by Sarkar, for the purpose of identifying fails ECU to update to the intended software configuration after performing the updating operation, and rollback the at least one successfully updated ECU to the previous version of software (see paragraphs 0007, 0011, and 0043-0044).
 
With regard to independent claims, Applicant further argues that in addition, Kim et al. describes assigning an encryption key to the ECUs in an order based on the data rate of the ECUs. Kim et al. fails, however, to teach or suggest grouping the ECUs based on the rewrite specification data, as recited in claim 1. (Remarks, page 11)
	Examiner respectfully disagrees. Examiner illustrated in the above that Kim not only teaches assigning an encryption key to the ECUs in an order based on the data rate of the ECUs. Kim also teaches grouping based on classified with data rate, see Fig. 5, paragraphs 0010, 0019, 0166. Further at paragraph 0070 discloses an assignment order of encryption keys may be determined based on a data rate, and a master ECU for assigning the encryption keys may change adaptively. Accordingly, ECUs are not interrupted in performing their own functions while performing security-related functions. Also, encryption keys may be assigned (or changed) as quickly as possible for all ECUs. Applicant’s arguments have been considered but not persuasive.   
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-7, and 9-13 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 2019/0173862 A1) in view of Sarkar et al (US 2019/0324858 A1).

As to claim 1, Kim discloses a vehicle master device that is configured to acquire update data from a distribution device configured to distribute the update data, distribute the acquired update data to a plurality of rewrite target electronic control units (ECUs), and instruct the plurality of rewrite target ECUs to rewrite a program, the vehicle master device comprising: 
a rewrite specification data (“data rate”) acquisition unit that is configured to acquire rewrite specification data that is generated in association with the update data (grouping based on classified with data rate, see Fig. 5, pars. 0010, 0019, 0166; pars. 0022, the master ECU of the group is an ECU having a lowest data rate, from among all ECUs included in the group, at a first instance of time, the master ECU in the group is a first ECU in the group, and at a second instance of time, the master ECU in the group is a second ECU in the group, different from the first ECU. Examiner Note: update data created herein new encryption keys, see pars. 0065, “…In some implementations, a vehicle may be configured to improve speeds of updating an encryption key….”; 0097, “…a slave ECU may use an encryption key received from a master ECU as it is to encrypt or decrypt a message, or generate an encryption session key, a message authentication key, and a key update key by using the encryption key.” ; 0152-0153, 0166); 
a rewrite specification data analysis unit that is configured to analyze the rewrite specification data acquired by the rewrite specification data acquisition unit (grouping based on classified with data rate, see Fig. 5, pars. 0010, 0019, 0166; par. 0070, an assignment order of encryption keys may be determined based on a data rate, and a master ECU for assigning the encryption keys may change adaptively. Accordingly, ECUs are not interrupted in performing their own functions while performing security-related functions. Also, encryption keys may be assigned (or changed) as quickly as possible for all ECUs); 
a group generation unit that is configured to divide the plurality of rewrite target ECUs to generate one or more of groups (grouping based on classified with data rate, see Fig. 5, pars. 0010, 0019, 0166) based on the rewrite specification data analyzed by the rewrite specification data analysis unit (claim 1, a method of controlling a vehicle that comprises a plurality of electronic control units (ECUs), the method comprising: allocating an order in which at least one ECU among the plurality of ECUs is to be assigned an encryption key, based on a data rate of each ECU); and 

While Kim discloses an instruction execution unit that is configured to instruct the plurality of rewrite target ECUs for each group of the plurality one or more generated by the group generation unit. However, Kim does not explicitly disclose to perform one of installation, wherein the instruction execution unit is further configured to instruct the plurality of rewrite target ECUs in an order determined based on the rewrite specification data when giving an instruction for installation.

However, Sarkar discloses perform at least one of installation, wherein the instruction execution unit is further configured to instruct the plurality of rewrite target ECUs in an order determined based on the rewrite specification data when giving an instruction for installation (par. 0035, … the telematics device 204 receives an update package 210, for updating one or more of the ECUs 214A-C, from the processing center 102 over one or more of the communication device 202 and telematics device 204. For illustrative purposes only, one embodiment of the update package 210 is provided to update ECUs 214A-C. The update package 210 contains update sub-packages for each of the ECUs 214A-C that are to be updated.  … the order of updating the ECUs 214A-C may affect operation of the ECUs 214A-C and the mobile vehicle 110. Also, the update package 210 may further contain sub-package(s) for ECUs coupled via other branches of the vehicle communication network 112. Furthermore, updating an ECU may include multiple parts, for example a first part and a second part, where the second part has to be installed after installation of the first part is complete. Accordingly, the update sub-packages are to be installed according to a priority order that facilitates the ECUs 214A-C to continue operating without performance penalties).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include perform installation, wherein the instruction execution unit is further configured to instruct the plurality of rewrite target ECUs in an order determined based on the rewrite specification data when giving an instruction for installation, as disclosed by Sarkar, for the purpose of performing compatible software version of ECU installation so that vehicle operate properly (see paragraph 0024).
As to claim 2, Sarkar discloses the vehicle master device wherein when a distribution package covers the one or more groups, the instruction execution unit is further configured to instruct the plurality of rewrite target ECUs in a group order that indicated by the rewrite specification data to perform at least one of installation (par. 0035, … the telematics device 204 receives an update package 210, for updating one or more of the ECUs 214A-C, from the processing center 102 over one or more of the communication device 202 and telematics device 204. For illustrative purposes only, one embodiment of the update package 210 is provided to update ECUs 214A-C. The update package 210 contains update sub-packages for each of the ECUs 214A-C that are to be updated.  … the order of updating the ECUs 214A-C may affect operation of the ECUs 214A-C and the mobile vehicle 110. Also, the update package 210 may further contain sub-package(s) for ECUs coupled via other branches of the vehicle communication network 112. Furthermore, updating an ECU may include multiple parts, for example a first part and a second part, where the second part has to be installed after installation of the first part is complete. Accordingly, the update sub-packages are to be installed according to a priority order that facilitates the ECUs 214A-C to continue operating without performance penalties).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include configured to instruct the one or more rewrite target ECUs in a group order indicated by the rewrite specification data to perform at least one of installation, as disclosed by Sarkar, for the purpose of performing compatible software version of ECU installation so that vehicle operate properly (see paragraph 0024).

As to claim 3, Sarkar discloses the vehicle master device wherein when giving an instruction for installation to the plurality of rewrite target ECUs, the instruction execution unit is further configured to instruct the plurality of rewrite target ECUs in the order that is indicated by the rewrite specification data to perform installation (par. 0036, … the reflash master 212 determines an installation order for the multiple ECUs 214A-C and installs the sub-packages from within the update package 210 in a parallel/serial manner based on the constraints. The reflash master 212 further provides an update report to the processing center 102 indicating a successful update or partially-successful update and the resulting software configuration after of the update operation is completed).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include configured to instruct the plurality of rewrite target ECUs in the order that is indicated by the rewrite specification data to perform installation, as disclosed by Sarkar, for the purpose of performing compatible software version of ECU installation so that vehicle operate properly (see paragraph 0024).

As to claim 5, Sarkar discloses the vehicle master device wherein when giving an instruction for installation to a rewrite target ECU that acts as a data sender (“telematics device”) and a rewrite target ECU that acts as a data receiver in cooperation with the sender rewrite target ECU, the instruction execution unit is further configured to instruct first the rewrite target ECU acting as the data sender to perform installation and then instruct the rewrite target ECU acting as the data receiver to perform installation (Fig. 2, par. 0035-0036, … the telematics device 204 receives an update package 210, for updating one or more of the ECUs 214A-C, from the processing center 102 over one or more of the communication device 202 and telematics device 204. For illustrative purposes only, one embodiment of the update package 210 is provided to update ECUs 214A-C. The update package 210 contains update sub-packages for each of the ECUs 214A-C that are to be updated.  … the order of updating the ECUs 214A-C may affect operation of the ECUs 214A-C and the mobile vehicle 110. Also, the update package 210 may further contain sub-package(s) for ECUs coupled via other branches of the vehicle communication network 112. Furthermore, updating an ECU may include multiple parts, for example a first part and a second part, where the second part has to be installed after installation of the first part is complete. Accordingly, the update sub-packages are to be installed according to a priority order that facilitates the ECUs 214A-C to continue operating without performance penalties).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include installation to a rewrite target ECU that acts as a data sender (“telematics device”) and a rewrite target ECU that acts as a data receiver in cooperation with the sender rewrite target ECU, as disclosed by Sarkar, for the purpose of performing compatible software version of ECU installation so that vehicle operate properly (see paragraph 0024).

As to claim 6, Sarkar discloses the vehicle master device wherein when giving an instruction for installation to a first rewrite target ECU and a second rewrite target ECU in a same group of the one or more groups, the instruction execution unit is further configured to instruct first the second rewrite target ECU to perform rollback and then instruct the first rewrite target ECU to perform rollback if installation was successfully performed in the first rewrite target ECU but failed in the second rewrite target ECU (par. 0037, rollback of an ECU based on roll back / failure to update another ECU; pars. 0043-0044, At box 406, one or more recovery configurations for the ECUs [i.e. ECU group] is obtained. In box 408, a list is made for each of the one or more recovery configurations. For a selected recovery configuration, the list includes those ECUs that are to be rolled back in order to obtain the recovery configuration. In box 410, … update was unsuccessful [i.e. fail]. The indication of an unsuccessful update can be provided to the processing center 102. However if there is a list, the method proceeds to box 412. At box 412 an acceptable software configuration list is selected from the one or more lists available … In box 416, a decision is made to determine whether the rollback of the ECUs was successful. If the rollback is not successful, the method proceeds to decision box 424 in order to determine if there is another acceptable software configuration list that can be tried. If all of the potential lists have been tried, there are no other acceptable software configuration lists available and the method proceeds to box 434 which indicates the update was unsuccessful. Otherwise, if the rollback is determined to be successful. Further, see claims 8 and 15).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include target ECU perform rollback and then instruct the first rewrite target ECU to perform rollback if installation if failed in the rewrite target ECU, as disclosed by Sarkar, for the purpose of identifying fails ECU to update to the intended software configuration after performing the updating operation, and rollback the at least one successfully updated ECU to the previous version of software (see paragraphs 0007, 0011, and 0043-0044).

As to claim 7, Sarkar discloses the vehicle master device wherein when giving an instruction for installation to a rewrite target ECU belonging to a first group of the one or more groups and a rewrite target ECU belonging to a second group of the one or more groups, the instruction execution unit is further configured to instruct the rewrite target ECU belonging to the second group to perform installation if installation failed in the rewrite target ECU belonging to the first group (pars. 0043-0044, At box 406, one or more recovery configurations for the ECUs [i.e. ECU group] is obtained. In box 408, a list is made for each of the one or more recovery configurations. For a selected recovery configuration, the list includes those ECUs that are to be rolled back in order to obtain the recovery configuration. In box 410, … update was unsuccessful [i.e. fail]. The indication of an unsuccessful update can be provided to the processing center 102. However if there is a list, the method proceeds to box 412. At box 412 an acceptable software configuration list is selected from the one or more lists available … In box 416, a decision is made to determine whether the rollback of the ECUs was successful. If the rollback is not successful, the method proceeds to decision box 424 in order to determine if there is another acceptable software configuration list that can be tried. If all of the potential lists have been tried, there are no other acceptable software configuration lists available and the method proceeds to box 434 which indicates the update was unsuccessful. Otherwise, if the rollback is determined to be successful. Further, see claims 8 and 15).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include perform installation if installation failed in the rewrite target ECU belonging to the first group, as disclosed by Sarkar, for the purpose of identifying fails ECU to update to the intended software configuration after performing the updating operation, and rollback the at least one successfully updated ECU to the previous version of software (see paragraphs 0007, 0011, and 0043-0044).

As to claim 9, Kim discloses a rewrite target group administration method for a vehicle master device that is configured to acquire update data from a distribution device configured to distribute data, distribute the acquired update data to a plurality of rewrite target electronic control units (ECUs), and instruct the plurality of rewrite target ECUs to perform a program rewrite, the method comprising the steps of:
acquiring rewrite specification data (“data rate”) that is generated in associated with the update data (grouping division is based on classified with data rate, see Fig. 5, pars. 0010, 0019, 0166; pars. 0022, the master ECU of the group is an ECU having a lowest data rate, from among all ECUs included in the group, at a first instance of time, the master ECU in the group is a first ECU in the group, and at a second instance of time, the master ECU in the group is a second ECU in the group, different from the first ECU; see pars. 0065, “…In some implementations, a vehicle may be configured to improve speeds of updating an encryption key….”; 0097, “…a slave ECU may use an encryption key received from a master ECU as it is to encrypt or decrypt a message, or generate an encryption session key, a message authentication key, and a key update key by using the encryption key.” ;); 
analyzing the acquired rewrite specification data (grouping division is based on classified with data rate, see Fig. 5, pars. 0010, 0019, 0166; par. 0070, an assignment order of encryption keys may be determined based on a data rate, and a master ECU for assigning the encryption keys may change adaptively. Accordingly, ECUs are not interrupted in performing their own functions while performing security-related functions. Also, encryption keys may be assigned (or changed) as quickly as possible for all ECUs);  
dividing the plurality of rewrite target ECUs to generate one or more groups (grouping division is based on classified with data rate, see Fig. 5, pars. 0010, 0019, 0166) based on the analyzed rewrite specification data (claim 1, a method of controlling a vehicle that comprises a plurality of electronic control units (ECUs), the method comprising: allocating an order in which at least one ECU among the plurality of ECUs is to be assigned an encryption key, based on a data rate of each ECU); and  

While Kim discloses an instruction execution unit that is configured to instruct the plurality of rewrite target ECUs for each group of the plurality one or more generated by the group generation unit. However, Kim does not explicitly disclose to perform one of installation, wherein the instruction execution unit is further configured to instruct the plurality of rewrite target ECUs in an order determined based on the rewrite specification data when giving an instruction for installation.

However, Sarkar discloses instructing the plurality of rewrite target ECUs for each group of the one or more groups to perform at least one of installation wherein the method further includes the step of instructing the plurality of rewrite target ECUs in an order determined based on the rewrite specification data when giving an instruction for installation (par. 0035, … the telematics device 204 receives an update package 210, for updating one or more of the ECUs 214A-C, from the processing center 102 over one or more of the communication device 202 and telematics device 204. For illustrative purposes only, one embodiment of the update package 210 is provided to update ECUs 214A-C. The update package 210 contains update sub-packages for each of the ECUs 214A-C that are to be updated.  … the order of updating the ECUs 214A-C may affect operation of the ECUs 214A-C and the mobile vehicle 110. Also, the update package 210 may further contain sub-package(s) for ECUs coupled via other branches of the vehicle communication network 112. Furthermore, updating an ECU may include multiple parts, for example a first part and a second part, where the second part has to be installed after installation of the first part is complete. Accordingly, the update sub-packages are to be installed according to a priority order that facilitates the ECUs 214A-C to continue operating without performance penalties).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include perform installation, wherein the instruction execution unit is further configured to instruct the plurality of rewrite target ECUs in an order determined based on the rewrite specification data when giving an instruction for installation, as disclosed by Sarkar, for the purpose of performing compatible software version of ECU installation so that vehicle operate properly (see paragraph 0024).

As to claim 10, Kim discloses a non-transitory computer readable storage medium storing a computer program for a vehicle master device that includes a computer readable medium and a processor and is configured to acquire update data from  a distribution device configured to distribute the update data, distribute the acquired update data to a plurality of rewrite target electronic control units (ECUs), and instruct the plurality of rewrite target ECUs to perform a program rewrite, the computer program comprising instructions configured to, when executed, cause the processor to: 
acquire rewrite specification data (“data rate”) that is generated in association with the update data (grouping division is based on classified with data rate, see Fig. 5, pars. 0010, 0019, 0166; pars. 0022, the master ECU of the group is an ECU having a lowest data rate, from among all ECUs included in the group, at a first instance of time, the master ECU in the group is a first ECU in the group, and at a second instance of time, the master ECU in the group is a second ECU in the group, different from the first ECU. Examiner Note: update data created herein new encryption keys, see pars. see pars. 0065, “…In some implementations, a vehicle may be configured to improve speeds of updating an encryption key….”; 0097, “…a slave ECU may use an encryption key received from a master ECU as it is to encrypt or decrypt a message, or generate an encryption session key, a message authentication key, and a key update key by using the encryption key.”; 0152-0153, 0166);
analyze the acquired rewrite specification data (grouping division is based on classified with data rate, see Fig. 5, pars. 0010, 0019, 0166; par. 0070, an assignment order of encryption keys may be determined based on a data rate, and a master ECU for assigning the encryption keys may change adaptively. Accordingly, ECUs are not interrupted in performing their own functions while performing security-related functions. Also, encryption keys may be assigned (or changed) as quickly as possible for all ECUs);
divide the plurality of rewrite target ECUs to generate one or more groups (grouping based on classified with data rate, see Fig. 5, pars. 0010, 0019, 0166) based on the analyzed rewrite specification data (claim 1, a method of controlling a vehicle that comprises a plurality of electronic control units (ECUs), the method comprising: allocating an order in which at least one ECU among the plurality of ECUs is to be assigned an encryption key, based on a data rate of each ECU;); and 

While Kim discloses an instruction execution unit that is configured to instruct the plurality of rewrite target ECUs for each group of the plurality one or more generated by the group generation unit. However, Kim does not explicitly disclose to perform one of installation, wherein the instruction execution unit is further configured to instruct the plurality of rewrite target ECUs in an order determined based on the rewrite specification data when giving an instruction for installation

However, Sarkar discloses to acquire update data from outside, distribute the acquired update data to one or more rewrite target electronic control units (ECUs), and instruct the plurality of rewrite target ECUs to perform a program rewrite and instruct the plurality of rewrite target ECUs for each group of the plurality of groups to perform at least one of installation, wherein the computer program product further causes the processor to instruct the plurality of rewrite target ECUs in an order determined based on the rewrite specification data when giving an instruction for installation (par. 0035, … the telematics device 204 receives an update package 210, for updating one or more of the ECUs 214A-C, from the processing center 102 over one or more of the communication device 202 and telematics device 204. For illustrative purposes only, one embodiment of the update package 210 is provided to update ECUs 214A-C. The update package 210 contains update sub-packages for each of the ECUs 214A-C that are to be updated.  … the order of updating the ECUs 214A-C may affect operation of the ECUs 214A-C and the mobile vehicle 110. Also, the update package 210 may further contain sub-package(s) for ECUs coupled via other branches of the vehicle communication network 112. Furthermore, updating an ECU may include multiple parts, for example a first part and a second part, where the second part has to be installed after installation of the first part is complete. Accordingly, the update sub-packages are to be installed according to a priority order that facilitates the ECUs 214A-C to continue operating without performance penalties).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include perform installation, wherein the instruction execution unit is further configured to instruct the plurality of rewrite target ECUs in an order determined based on the rewrite specification data when giving an instruction for installation, as disclosed by Sarkar, for the purpose of performing compatible software version of ECU installation so that vehicle operate properly (see paragraph 0024).

As to claim 11, Kim discloses a data structure of specification data (“data rate”) stored on a non- transitory storage medium and used for a computer including an instruction execution unit that is configured to acquire update data from a distribution device configured to distribute the update data and instruct a plurality of rewrite target electronic control units (ECUs) to perform at least one of installation, rollback, and activation using the update data, the data structure comprising:
	device identification information to identify the plurality of rewrite target ECUs (pars. 0070 and 0083, an assignment order of encryption key determined based on a data rate. a master ECU [i.e. ECU group] of a group may be configured to share the same group ID with the slave ECU included in the same group. For example, all ECUs in a group may share the same group ID); and 
group identification information to identify which group the plurality of rewrite target ECUs identified by the device identification information belong to (grouping based on classified with data rate, see Fig. 5, pars. 0010, 0019, 0166), wherein the group identification information identifying a group to which at least one of the plurality of rewrite target ECUs belongs (claim 1, a method of controlling a vehicle that comprises a plurality of electronic control units (ECUs), the method comprising: allocating an order in which at least one ECU among the plurality of ECUs is to be assigned an encryption key, based on a data rate of each ECU).

Kim does not explicitly disclose a computer including an instruction execution unit that is configured to acquire update data from outside and instruct a plurality of rewrite target electronic control units (ECUs) to perform at least one of installation.

However, Sarkar discloses a computer including an instruction execution unit that is configured to acquire update data from outside and instruct a plurality of rewrite target electronic control units (ECUs) to perform at least one of installation (par. 0035, … the telematics device 204 receives an update package 210, for updating one or more of the ECUs 214A-C, from the processing center 102 over one or more of the communication device 202 and telematics device 204. For illustrative purposes only, one embodiment of the update package 210 is provided to update ECUs 214A-C. The update package 210 contains update sub-packages for each of the ECUs 214A-C that are to be updated.  … the order of updating the ECUs 214A-C may affect operation of the ECUs 214A-C and the mobile vehicle 110. Also, the update package 210 may further contain sub-package(s) for ECUs coupled via other branches of the vehicle communication network 112. Furthermore, updating an ECU may include multiple parts, for example a first part and a second part, where the second part has to be installed after installation of the first part is complete. Accordingly, the update sub-packages are to be installed according to a priority order that facilitates the ECUs 214A-C to continue operating without performance penalties).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include perform installation, wherein the instruction execution unit is further configured to instruct the plurality of rewrite target ECUs in an order determined based on the rewrite specification data when giving an instruction for installation, as disclosed by Sarkar, for the purpose of performing compatible software version of ECU installation so that vehicle operate properly (see paragraph 0024).

As to claim 12, Sarkar discloses the data structure of specification data wherein the specification data is a data structure in which the device identification information and information related to the plurality of rewrite target ECUs identified by the device identification information are arranged in an order of the plurality of rewrite target ECUs and the order is used in a process where the plurality of rewrite target ECUs perform at least one of installation  (par. 0035, … the telematics device 204 receives an update package 210, for updating one or more of the ECUs 214A-C, from the processing center 102 over one or more of the communication device 202 and telematics device 204. For illustrative purposes only, one embodiment of the update package 210 is provided to update ECUs 214A-C. The update package 210 contains update sub-packages for each of the ECUs 214A-C that are to be updated.  … the order of updating the ECUs 214A-C may affect operation of the ECUs 214A-C and the mobile vehicle 110. Also, the update package 210 may further contain sub-package(s) for ECUs coupled via other branches of the vehicle communication network 112. Furthermore, updating an ECU may include multiple parts, for example a first part and a second part, where the second part has to be installed after installation of the first part is complete. Accordingly, the update sub-packages are to be installed according to a priority order that facilitates the ECUs 214A-C to continue operating without performance penalties).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include plurality of rewrite target ECUs identified by the device identification information are arranged in an order of the plurality of rewrite target ECUs and the order is used in a process where the plurality of rewrite target ECUs perform at least one of installation , as disclosed by Sarkar, for the purpose of performing compatible software version of ECU installation so that vehicle operate properly (see paragraph 0024).

As to claim 13, Kim discloses the vehicle master device according wherein the group order is determined based on at least one of degree of urgency, degree of safety, a function, and an installation time (grouping assignment based on order of functionality at par. 0070 stats an assignment order of encryption keys may be determined based on a data rate, and a master ECU for assigning the encryption keys may change adaptively. Accordingly, ECUs are not interrupted in performing their own functions while performing security-related functions. Kim further discloses group allocation based on functionality at pars.0102-0103, an ECU that needs to have a high response speed may form a group by itself. This makes it possible to change encryption keys in a short period of time and to minimize interference with existing functions due to the change in the encryption keys, especially in scenarios where it may take a longer time to wait for being assigned encryption keys when more ECUs are included in a group. … form a separate group, and may be allocated a time slot of the CAN at an appropriate time according to judgment of the MGM 202. In such scenarios, a different priority may be set for each ECU according to a communication state of the CAN, and functions to be basically processed by the ECUs. … ).

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 2019/0173862 A1) in view of Sarkar et al (US 2019/0324858 A1) and further in view of Cassapakis et al (US 7,904,895 B1).

As to claim 4, Kim and Sarkar does not explicitly disclose software installation of the electronic device based on memory type.
However, Cassapakis discloses the vehicle master device wherein when the one or more ECUs include a rewrite target ECU having a single-bank memory in one of the one or more groups, the instruction execution unit is further configured to instruct the rewrite target ECU having the single-bank memory last in the one of the one or more groups to perform installation (Cassapakis discloses installation/update of software sequentially/order according/based on memory bank. At col. 11, ll. 43-51, firmware and software, in a bank-by-bank fashion according to a bank order, and accessing at least a portion of the update information. The executing may also comprise sequentially updating in a bank-by-bank fashion according to the bank order, the at least a portion of the at least one of: firmware and software, and storing, in the removable memory card in a bank-by-bank fashion according to the bank order, the sequentially updated at least a portion of the firmware and software).

It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Kim with Cassapakis. Kim teaches a method application is downloaded from a trusted server.  ECU that transmits and receives messages through a bus of a CAN (controller area network). CAN transmitted and received according to the public key encryption algorithm. Further Cassapakis teaches installing updated sequentially/order in the memory bank. One of ordinary skill in the art would have recognized that applying the known technique of Cassapakis to seek improvement of Kim would have yielded well-known predictable results and result in an improved installation, as Kim discloses that a one or more ECUs may be classified into a one or more groups, and a master ECU may be selected for each group. Any one of the one or more groups may include one master ECU and one or more slave ECUs. In one group assigned by a master ECU included in the group. ECUs included in the same group with sequentially according to an allocated order or simultaneously. See M.P.E.P. 2143(I)(D).

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 2019/0173862 A1) in view of Sarkar et al (US 2019/0324858 A1) and further in view of Tanaka et al. (2012/0239246 A1).

As to claim 8, Kim and Sarkar does not explicitly disclose the vehicle master device wherein when giving an instruction for activation to the plurality of rewrite target ECUs, the instruction execution unit is further configured to instruct all rewrite target ECUs in a same group at the same time to perform activation.

	However, Tanaka discloses the vehicle master device wherein when giving an instruction for activation to the plurality of rewrite target ECUs, the instruction execution unit is further configured to instruct all rewrite target ECUs in a same group at the same time to perform activation (pars. 0027-0028, The master ECU 11 is a +B system activated with backup electric power from a battery in both an ON state (IG-ON state) and an OFF state (IG-OFF state) of an ignition device (IG) of the vehicle. The ignition device (IG) of the vehicle is one example of a main power source of the vehicle. In the present embodiment, the master ECU 11 may be a main body ECU for controlling a vehicular device such as a head lamp and/or an interior light. The present configuration may be employed, since the main body ECU … Alternatively, each of the slave ECUs 12 to 14 may be an ACC system activated with electric power from the battery when an airconditioner of the vehicle is activated in an ACC-ON state, and terminated without electric power from the battery when the airconditioner of the vehicle is deactivated in an ACC-OFF state).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim to include the vehicle master device wherein when giving an instruction for activation to the plurality of rewrite target ECUs, the instruction execution unit is further configured to instruct all rewrite target ECUs in a same group at the same time to perform activation, as disclosed by Tanaka, for the purpose of retaining the validity determination information when the ECU equipped (see paragraph 0028).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199